[Cite as State v. Huber, 2019-Ohio-1862.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                  No. 18AP-668
v.                                                 :          (C.P.C. No. 18CR-562)

Stefanie R. Huber,                                 :       (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                       Rendered on May 14, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Valerie
                 Swanson, for appellee. Argued: Valerie Swanson.

                 On brief: Yeura R. Venters, Public Defender, and Ian J.
                 Jones, for appellant. Argued: Ian J. Jones.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Defendant-appellant, Stefanie R. Huber, appeals from a judgment of the
Franklin County Court of Common Pleas convicting her of receiving stolen property in
violation of R.C. 2913.51. For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On January 3, 2018, Detective Jeffrey VanBuskirk of the Grove City Police
Department received a telephone call from Morgan Kuhlwein, the office manager at
Southwest Eyecare in Grove City ("Southwest"), who reported that a number of eyeglass
frames, valued at $2,736, had been stolen from the store. Kuhlwein had noticed the frames
were missing, and she and the proprietor, Dr. Marc Hartig, viewed the surveillance tape
and saw that a man, later identified as Ransom Havice, II, had pocketed the frames and left
the store.
No. 18AP-668                                                                                2


       {¶ 3} VanBuskirk received an email from Southwest containing identifying
information about the stolen frames as well as the surveillance video from the store. When
VanBuskirk watched the surveillance video, he observed the suspect had a large "numeral
two" tattooed on his neck. (Aug. 15, 2018 Tr. at 16.) VanBuskirk forwarded an electronic
"crime alert" to other local law enforcement agencies and soon received word from police
departments in Dublin, Columbus, and Westerville, Ohio identifying the suspect as
Ransom Havice, II. (Aug. 15, 2018 Tr. at 17; State's Exs. A-1, A-2.) Other information
received by VanBuskirk included a tip the stolen frames had turned up at the E-Z Cash
Pawn Shop ("pawn shop") at 571 East Livingston Avenue in Columbus.
       {¶ 4} VanBuskirk visited the pawn shop and spoke with employees. He compared
the frames in the shop to the identifying information he received from Southwest and what
he had observed in the Southwest surveillance video and determined the frames at the pawn
shop were the same frames Havice had stolen from Southwest. He also viewed the
surveillance video from the pawn shop.           VanBuskirk testified he "watched video
surveillance that they have at their store. I was able to view that and see Ransom and
[appellant] at the business there selling stolen glasses. [Appellant] is the one that sold the
glasses to the business." (Aug. 15, 2018 Tr. at 19-20.)
       {¶ 5} After viewing the pawn shop video, VanBuskirk matched a screen shot from
the video to Ohio Department of Motor Vehicles' photographs for Havice and appellant. He
also "checked LEADs online which identified [appellant] as the one that sold the glass
frames to the pawn shop." (Aug. 15, 2018 Tr. at 26-27.) VanBuskirk explained pawn shops
are required to obtain identification from anyone who transacts business with the store and
must enter that information into the LEADs database. VanBuskirk then filed a warrant for
appellant's arrest. Appellant turned herself in to authorities on January 28, 2018.
       {¶ 6} On February 2, 2018, a Franklin County Grand Jury indicted appellant on
one count of receiving stolen property, in violation of R.C. 2913.51, a felony of the fifth
degree. Appellant waived her right to a jury and elected a bench trial. The trial judge found
appellant guilty of receiving stolen property and sentenced appellant to two years of
community control under basic supervision with no fine or costs imposed. The trial court
did order appellant to pay $80 in restitution to the pawn shop representing the price the
pawn shop paid for the stolen eyeglass frames.
No. 18AP-668                                                                                               3


        {¶ 7} Appellant timely appealed to this court from the judgment of conviction and
sentence.
II. ASSIGNMENTS OF ERROR
        {¶ 8} Appellant assigns the following as trial court error:
                [1.] Appellant's conviction for receiving stolen property was
                against the manifest weight of the evidence.
                [2.] The evidence was legally insufficient to support the
                conviction for receiving stolen property.
                [3.] The pawn shop video was not properly authenticated and
                should not have been allowed into evidence or considered for
                any other purpose.
III. LEGAL ANALYSIS
        A. Appellant's Third Assignment of Error
        {¶ 9} Because our disposition of appellant's third assignment of error impacts our
analysis of appellant's remaining assignments of error, we will consider it first.1 In
appellant's third assignment of error, appellant contends the trial court abused its
discretion when it admitted the pawn shop video because it was not properly authenticated.
We disagree.
        {¶ 10} " '[T]he admission or exclusion of relevant evidence rests within the sound
discretion of the trial court.' " State v. Robb, 88 Ohio St.3d 59, 68 (2000), quoting State v.
Sage, 31 Ohio St.3d 173 (1987), paragraph two of the syllabus. "Absent an abuse of
discretion, as well as a showing that the accused has suffered material prejudice, an
appellate court will not disturb the ruling of the trial court as to the admissibility of
evidence." State v. Oteng, 10th Dist. No. 14AP-466, 2015-Ohio-1231, ¶ 31, citing State v.
Jewett, 10th Dist. No. 11AP-1028, 2013-Ohio-1246, ¶ 52, citing State v. Martin, 19 Ohio
St.3d 122, 129 (1985). " 'The term "abuse of discretion" connotes more than an error of law
or judgment; it implies that the court's attitude is unreasonable, arbitrary or
unconscionable. When applying the "abuse of discretion" standard, an appellate court is
not free to merely substitute its judgment for that of the trial court.' " State v. McLaughlin,
10th Dist. No. 09AP-836, 2010-Ohio-1228, ¶ 10, quoting State v. Holloman, 10th Dist. No.
06AP-01, 2007-Ohio-840, ¶ 29. " 'Abuse of discretion' has been described as including a


1In its decision, the trial court referred to the pawn shop video, State's Exhibit B, as "[t]he main piece of
evidence that the court has reviewed." (Aug. 15, 2018 Tr. at 100.)
No. 18AP-668                                                                                4


ruling that lacks a 'sound reasoning process.' " State v. Morris, 132 Ohio St.3d 337, 2012-
Ohio-2407, ¶ 14, quoting AAAA Ents., Inc. v. River Place Community Urban
Redevelopment Corp., 50 Ohio St.3d 157, 161 (1990).
       {¶ 11} At trial, VanBuskirk watched the pawn shop video as he testified. VanBuskirk
testified the video shows Havice at the pawn shop counter with appellant seated atop the
counter. According to VanBuskirk, the video shows Havice reaching into appellant's
"purse" and taking out the stolen frames. (Aug. 15, 2018 Tr. at 20.) VanBuskirk concluded
from his viewing of the videotape that appellant "actually sold the glasses to the pawn shop."
(Aug. 15, 2018 Tr. at 20.) He then identified appellant as she sat in the courtroom as the
woman depicted in the pawn shop video.
       {¶ 12} Appellant's trial counsel objected to VanBuskirk's testimony regarding what
he had seen on the pawn shop video. The court initially overruled the objection stating:
"It's not hearsay." (Aug. 15, 2018 Tr. at 20.) The court also added: "I'll consider the
objection, and I'll reserve the ruling on it provided there's authentication of the pawn shop
video." (Aug. 15, 2018 Tr. at 20.)
       {¶ 13} At the close of the case-in-chief of plaintiff-appellee, State of Ohio, appellee
moved the trial court for admission of the pawn shop videotape. Appellant objected to the
videotape, whereon the following exchange took place:
              [Appellant's Counsel]: Your Honor, the basis for the objection
              is lack of authentication that the video isn't reliable -- reliable
              in its particulars as to the date and time, as to that it depicts.
              There's been no evidence indicating the manner in which
              these videos are collected, the manner in which they're stored,
              the familiarity with the location or what it depicts.
              So on the basis of lack of authentication under Evidence Rules
              901 and 902 as well as -- as well as relevance and hearsay,
              Your Honor, in terms of its depiction -- I'll withdraw the
              hearsay, Your Honor. But I rest as to those other grounds of
              Rules 901, 902 and 403 preclude the consideration of the
              video. Thank you.
              THE COURT: For the reasons I stated before, the Defendant's
              objection will be overruled. I think the arguments that you’re
              making * * * go more to the reliability of it, the maintenance
              of the video.
              Defective VanBuskirk testified that this is the video that he
              received from the pawn shop, that it accurately depicts what
              he viewed at the time in the course of his investigation, how
No. 18AP-668                                                                                 5


              it's maintained, it is -- you know, it goes to the weight of the
              evidence that it's a true and accurate depiction.
              Detective VanBuskirk did say this is the video I received from
              the pawn shop that I viewed, so I think on those grounds, the
              video is a true and accurate copy as to what he viewed. So I
              will admit it and overrule the defense's objection.
(Aug. 15, 2018 Tr. at 58-59.)
       {¶ 14} Evid.R. 901 states all evidence must be properly authenticated before it is
admissible into evidence. State v. Callender, 10th Dist. No. 15AP-15, 2015-Ohio-4255, ¶ 32.
Photographic exhibits such as videotapes are properly authenticated when there is evidence
"sufficient to support a finding that the matter in question is what its proponent claims."
Evid.R. 901(A). The requirement of authentication is satisfied when a proponent presents
foundational evidence or testimony from which a rational trier of fact may determine the
evidence is what its proponent claims it to be. Id., citing State v. Farrah, 10th Dist. No.
01AP-968 (Apr. 18, 2002).
       {¶ 15} " 'The proponent need not offer conclusive evidence [but] as a foundation
must merely offer sufficient evidence to allow the question as to authenticity or genuineness
to reach the [trier of fact].' " Callender at ¶ 32, quoting State v. Caldwell, 9th Dist. No.
14720 (Dec. 4, 1991). In the case of photographs or videotapes, it is not necessary to show
who took the photograph or video or when it was taken, provided there is testimony the
photograph or video is a fair and accurate representation of what it represents. Farrah at
¶ 39, citing Andrews v. Riser Foods, Inc., 8th Dist. No. 71658 (Oct. 16, 1997), citing State
v. Brooks, 101 Ohio App.3d 260, 264 (2d Dist.1995).
       {¶ 16} In Farrah, witnesses testified they were present when defendant robbed a
convenience store and flashed what appeared to be a pistol. During the trial, an officer was
shown, over defendant's objection, store surveillance video taken during the robbery and
verified that it accurately depicted the crime scene. During the playing of the video, the
officer testified he had been to the store "[a] couple of times" prior to the day he viewed the
video, that the video accurately portrayed the store as it looked on the night in question,
and that the store counter was in the same place it always had been. Id. at ¶ 44. In rejecting
defendant's argument the trial court abused its discretion when it admitted the
unauthenticated videotape into evidence, this court concluded "the testimony presented
No. 18AP-668                                                                                 6


was sufficient to support a finding that the videotape was genuine, and accurately depicted
the store at the time of the robbery." Id. at ¶ 51.
       {¶ 17} In State v. Freeze, 12th Dist. No. CA2011-11-209, 2012-Ohio-5840, a series of
robberies were committed in two communities. Id. at ¶ 2. As part of their investigation,
officers reviewed surveillance videos of the establishments and at least one nearby business.
Id. at ¶ 6, 16, 20. The surveillance video in question depicted the road and alley outside the
store that had been robbed. The video showed a car matching the defendant's drive by the
store on the morning of the robbery and later drive by and park behind a dumpster. Id. at
¶ 20, 70. The state played the surveillance videos at trial over defendant's objections,
relying on the testimony of the investigating officer to authenticate the video footage. The
court held the video was properly authenticated and admitted the videotape into evidence.
Defendant appealed his conviction.
       {¶ 18} In holding the trial court did not abuse its discretion in admitting the
videotape, the court of appeals noted the officer testified that the time and date stamp on
the video matched the time of the robbery in question. Id. at ¶ 70. The officer testified, as
part of his investigation, he viewed and obtained a copy of the video from a neighboring
business. The officer confirmed the video was "accurate representations of what he
originally viewed." Id. While viewing the video, the officer was able to identify the location
of the video camera, the store that had been robbed, and the neighboring business. Id.
       {¶ 19} The foundational testimony presented in this case is similar to the testimony
presented in Farrah and Freeze. Here, VanBuskirk testified State's Exhibit B was the same
videotape he viewed when he visited the pawn shop during his investigation of the crime.
VanBuskirk noted the videotape had a time and date counter indicating the video was shot
on January 3, 2018 at approximately 2:30 p.m. He testified he viewed the video during his
visit to the pawn shop on the pawn shop's equipment shortly after the crime had taken
place. He testified the video showed multiple camera views inside the pawn shop, including
two different angles showing the front door and another angle showing the counter and
cash register. The prosecutor showed VanBuskirk portions of the video shot from each
angle, and VanBuskirk testified he recognized the pawn shop as the location depicted on
the screen.
       {¶ 20} In our opinion, the foundational testimony presented by appellee was
sufficient for the trial court, as the trier of fact, to make a finding the pawn shop videotape
No. 18AP-668                                                                                7


admitted into evidence as State's Exhibit B was the same videotape VanBuskirk viewed at
the pawn shop during his investigation, and the videotape accurately portrayed the events
that occurred at the pawn shop on January 3, 2018. Farrah; Freeze. See also State v.
Hoffmeyer, 9th Dist. No. 27065, 2014-Ohio-3578 (concluding trial court did not abuse its
discretion by admitting video surveillance footage when investigating officers testified the
video accurately portrayed the location on the night in question). Moreover, during
appellant's trial testimony, she did not deny she is the person seen with Havice in the pawn
shop video the prosecutor played for the trial court during VanBuskirk's testimony. Rather,
appellant attempted to explain her conduct, as seen in the video, was the product of mistake
and/or duress.
       {¶ 21} For the foregoing reasons, we hold the trial court did not abuse its discretion
when it admitted the videotape into evidence. Accordingly, appellant's third assignment of
error is overruled.
       B. Appellant's Second Assignment of Error
       {¶ 22} In appellant's second assignment of error, appellant contends her conviction
was not supported by sufficient evidence. We disagree.
       {¶ 23} "Sufficiency of the evidence is a legal standard that tests whether the evidence
is legally adequate to support a verdict." State v. Kurtz, 10th Dist. No. 17AP-382, 2018-
Ohio-3942, ¶ 15, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Whether the
evidence is legally sufficient to support a verdict is a question of law, not fact. Id. "In
determining whether the evidence is legally sufficient to support a conviction, ' "[t]he
relevant inquiry is whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
proven beyond a reasonable doubt." ' " State v. Cervantes, 10th Dist. No. 18AP-505, 2019-
Ohio-1373, ¶ 24, quoting State v. Robinson, 124 Ohio St.3d 76, 2009-Ohio-5937, ¶ 34,
quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus. "A verdict
will not be disturbed unless, after viewing the evidence in a light most favorable to the
prosecution, it is apparent that reasonable minds could not reach the conclusion reached
by the trier of fact." State v. Patterson, 10th Dist. No. 15AP-1117, 2016-Ohio-7130, ¶ 32,
citing State v. Treesh, 90 Ohio St.3d 460, 484 (2001).
       {¶ 24} "In a sufficiency of the evidence inquiry, appellate courts do not assess
whether the prosecution's evidence is to be believed but whether, if believed, the evidence
No. 18AP-668                                                                                8


supports the conviction." Kurtz at ¶ 16, citing State v. Yarbrough, 95 Ohio St.3d 227, 2002-
Ohio-2126, ¶ 79-80 (evaluation of witness credibility not proper on review for sufficiency
of evidence); State v. Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-754, ¶ 4 ("[I]n a
sufficiency of the evidence review, an appellate court does not engage in a determination of
witness credibility; rather, it essentially assumes the state's witnesses testified truthfully
and determines if that testimony satisfies each element of the crime."). "Further, 'the
testimony of one witness, if believed by the [trier of fact], is enough to support a
conviction.' " Patterson at ¶ 33, quoting State v. Strong, 10th Dist. No. 09AP-874, 2011-
Ohio-1024, ¶ 42. See also State v. Clark, 10th Dist. No. 15AP-926, 2016-Ohio-5493, ¶ 25.
       {¶ 25} R.C. 2913.51 defines the offense of receiving stolen property, in relevant part,
as follows:
                (A) No person shall receive, retain, or dispose of property of
                another knowing or having reasonable cause to believe that
                the property has been obtained through commission of a
                theft offense.
                ***
                (C) Whoever violates this section is guilty of receiving stolen
                property. * * * If the value of the property involved is one
                thousand dollars or more and is less than seven thousand five
                hundred dollars, * * *receiving stolen property is a felony of
                the fifth degree.
(Emphasis added.)
       {¶ 26} The testimony of appellee's witnesses, if believed, is undoubtedly sufficient to
sustain appellant's conviction of receiving stolen property. VanBuskirk's testimony and the
pawn shop surveillance video support a finding, beyond a reasonable doubt, that appellant
knew or had reasonable cause to believe the eyeglass frames she and Havice sold to the
pawn shop were obtained by Havice through the commission of a theft offense. In ruling
on appellant's Crim.R. 29 motion for acquittal, the trial court made the following
observations:
                In looking at the totality of the evidence before the Court, you
                know, it's -- at this stage, there's testimony that there were
                seven eyeglasses stolen from for Southwest Eyecare on
                January 3rd, 2018. Approximately, three to four hours later,
                they were pawned at a shop. There's evidence through State's
                Exhibit B that the [appellant] was present when that was
                there. There were seven pairs of eyeglasses removed from the
No. 18AP-668                                                                              9


              [appellant's] bag. The fact that seven pairs of eyeglasses were
              being pawned in a single transaction, I think at least it creates
              somewhat of an inference that, you know, that the [appellant]
              reasonably could have known that they were stolen. And so in
              view of the totality of the circumstances, the time lapse
              between the theft and the pawning of the items, the
              relationship between the [appellant] and [Havice] who sold
              the items or who brought in the items to the pawn shop, we're
              talking about a three-hour time gap.
              I do believe the State has met a prima facie case on each and
              every element of the indictment, and, therefore, the motion
              for acquittal pursuant to Rule 29 will be overruled at this time.
(Aug. 15, 2018 Tr. at 67-68.)
       {¶ 27} We agree with the trial court that VanBuskirk's testimony, if believed, when
combined with the pawn shop video, is sufficient to support a finding of guilt beyond a
reasonable doubt as to all elements of the offense of receiving stolen property under R.C.
2913.51(A) and (C). We note appellee also presented Kuhlwein's testimony in order to
corroborate VanBuskirk's identification of the eyeglass frames stolen by Havice and their
value. Moreover, as earlier stated, appellant does not deny she was the person shown in
the pawn shop video helping Havice remove the bag containing the stolen eyeglass frames
from her purse. Nor does she deny she handed her driver's license over to the pawn shop
owner when requested, and her identifying information appears on the pawn shop receipt
admitted into evidence in this case.
       {¶ 28} Appellant's argument the evidence was insufficient to sustain her conviction
because her own testimony was more believable than that of appellee's witnesses is an
argument we will consider in connection with appellant's challenge to her conviction as
being against the manifest weight of the evidence. State v. Harris, 10th Dist. No. 17AP-
350, 2018-Ohio-3872, ¶ 27 ("[B]ecause appellant's sufficiency of the evidence argument is
based solely on witness credibility, this court will address the argument in our analysis of
the manifest weight of the evidence.").
       {¶ 29} For the foregoing reasons, we hold appellant's conviction of receiving stolen
property is supported by sufficient evidence. Accordingly, appellant's second assignment
of error is overruled.
No. 18AP-668                                                                                  10


       C. Appellant's First Assignment of Error
       {¶ 30} In appellant's first assignment of error, appellant argues her conviction of
receiving stolen property is against the manifest weight of the evidence. We disagree.
       {¶ 31} "When presented with a manifest-weight challenge, an appellate court may
not merely substitute its view for that of the trier of fact but must review the entire record,
weigh the evidence and all reasonable inferences, consider the credibility of witnesses, and
determine whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
and created such a manifest miscarriage of justice that the conviction must be reversed and
a new trial ordered." Patterson, 2016-Ohio-7130, at ¶ 34, citing Thompkins, 78 Ohio St.3d
at 387, citing State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). "An appellate court
should reserve reversal of a conviction as being against the manifest weight of the evidence
for only the most ' "exceptional case in which the evidence weighs heavily against the
conviction." ' " Patterson at ¶ 34, quoting Thompkins at 387, quoting Martin at 175.
       {¶ 32} In conducting a manifest weight of the evidence review, we may consider the
credibility of the witnesses. State v. Cattledge, 10th Dist. No. 10AP-105, 2010-Ohio-4953,
¶ 6. However, in conducting such review, "we are guided by the presumption that the [trier
of fact], or the trial court in a bench trial, 'is best able to view the witnesses and observe
their demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony.' " Id., quoting Seasons Coal Co., Inc. v. Cleveland,
10 Ohio St.3d 77, 80 (1984). "Accordingly, we afford great deference to the [trier of fact's]
determination of witness credibility." State v. Albert, 10th Dist. No 14AP-30, 2015-Ohio-
249, ¶ 14. "Mere disagreement over the credibility of witnesses is not a sufficient reason to
reverse a judgment on manifest weight grounds." State v. Harris, 10th Dist. No. 13AP-770,
2014-Ohio-2501, ¶ 25, appeal not allowed, 140 Ohio St.3d 1455, 2014-Ohio-4414, citing
State v. G.G., 10th Dist. No. 12AP-188, 2012-Ohio-5902, ¶ 7.
       {¶ 33} Appellant took the stand and testified in her own defense. Appellant testified
she first met Havice roughly two years prior to the incident at the pawn shop. She testified
Havice contacted her via Facebook just prior to Christmas 2017 claiming he was hungry
and had nowhere to stay. Appellant told Havice he could come to her father's house where
she was currently living to get something to eat and stay the night.
       {¶ 34} Havice ended up staying at appellant's father's house with appellant for the
next several days, but appellant insisted they were not in a romantic relationship. Appellant
No. 18AP-668                                                                              11


testified that on January 3, 2018, appellant asked to borrow her car, but she refused because
she knew appellant did not have a license. According to appellant, Havice became angry
because appellant refused to lend him her vehicle and had refused to be his girlfriend.
Appellant testified Havice pointed a sawed-off shotgun at her and then began choking her,
before throwing her to the sofa.
       {¶ 35} Appellant then relented and drove Havice to the pawn shop where Havice
was to meet a friend to sell some tropical fish tank filters. Appellant explained when they
entered the pawn shop, she was unaware Havice had placed a drawstring "Crown Royal
bag" in her purse. (Aug. 15, 2018 Tr. at 76.) Appellant maintains she had no knowledge the
bag was in her purse until Havice asked her to retrieve the bag after they reached the pawn
shop counter. Appellant acknowledged she had previously seen Havice with this bag, but
she believed the bag contained Havice's reading glasses, sunglasses, and tobacco fixings.
She insisted she had no knowledge the bag contained seven stolen eyeglass frames.
Appellant testified after she handed the bag to Havice, she gave her identification to the
pawn shop owner because Havice had no license.
       {¶ 36} Appellant's trial counsel argued in closing that appellant went to the pawn
shop only after Havice had threatened her, appellant had no knowledge Havice intended to
sell anything other than tropical fish tank filters, and she had no knowledge the bag Havice
had put in her purse contained stolen eyeglass frames. Trial counsel argued the pawn shop
video corroborated appellant's defense. The trial court responded as follows:
              THE COURT: Part of the reason I wanted to review Exhibit B
              is because [appellant's] testimony was that the morning that
              this happened, she was choked by Mr. Havice; she had a
              shotgun thrown in her face. She basically went to the pawn
              shop with him under duress or under the threat of harm, but
              in my view of the video, she's just kind of lollygagging along.
              This doesn't look like a person who was beaten. This doesn't
              look like a person who was just threatened with a gun and who
              was beaten up. * * * I have questions about her testimony * * *
              because the actions on the video don't conform with what her
              testimony was, and that's going to be a credibility
              determination that I'm going to have to make.
(Aug. 15, 2018 Tr. at 95.)
       {¶ 37} In announcing the guilty verdict, the trial court concluded the pawn shop
video failed to corroborate appellant's claims she was under duress, and she was unaware
No. 18AP-668                                                                                12


Havice intended to sell stolen eyeglass frames.        Though the trial court agreed with
appellant's trial counsel that victims of domestic violence do not always show signs of stress,
the trial court noted appellant appeared on the video to be "acting pretty nonchalant." (Aug.
15, 2018 Tr. at 102.) The trial court also noted appellant can be seen on the video "sitting
on a countertop, opening her purse up to Mr. Havice." (Aug. 15, 2018 Tr. at 101.) Though
appellant claimed she was not able to determine what was in the Crown Royal bag, the court
observed the Crown Royal bag was actually a "clear plastic bag." (Aug. 15, 2018 Tr. at 102.)
The trial court stated: "The video certainly gives the Court the impression, and the Court
can make the inference that the [appellant] acted as a co-conspirator and was complicit in
the [appellant]'s selling of the stolen goods." (Aug. 15, 2018 Tr. at 102.) The trial court
found "[Appellant]'s testimony is completely unbelievable." (Aug. 15, 2018 Tr. at 101.)
       {¶ 38} As we have noted, in conducting a manifest weight review, we presume the
trial court, in a bench trial, is best able to view the witnesses and observe their demeanor,
gestures, and voice inflections, and use these observations in weighing the credibility of the
proffered testimony.      We must therefore afford great deference to the trial court's
determination of witness credibility in this case. Nevertheless, because the trial court's
credibility determination is based largely on the pawn shop video, this court has reviewed
the video, and we cannot say this is an exceptional case in which the evidence weighs heavily
against the conviction.
       {¶ 39} Furthermore, on review of all the evidence admitted at trial, we cannot say
the trial court lost its way and created a manifest injustice in finding appellant guilty of
receiving stolen property, the value of which exceeded $1,000. Accordingly, we hold
appellant's conviction is not against the manifest weight of the evidence. Appellant's first
assignment of error is overruled.
IV. CONCLUSION
       {¶ 40} Having overruled appellant's three assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                         Judgment affirmed.
                     DORRIAN and LUPER SCHUSTER, JJ., concur.
                                     _____________